I-IAHN, J.
Heard on plaintiff’s motion for a new trial based upon the ground that the verdict is against the law and the evidence.
This is an action in assumpsit for the sum of $266.29 for installing pump, repairing water system and furnishing a new motor at the home of the defendant.
After giving the apparatus furnished by plaintiff a very thorough trial and enduring all the discomforts necessarily involved in the failure of a water supply system to properly function, the defendant ordered the same removed and had a new system installed. Upon the various questions involved as to the reason for the failure of the system to properly supply water for the defendant’s use, the matter was submitted to the jury with very definite instructions as to the duty of each of the parties in the premises, and upon these facts, so submitted, the jury returned a verdict for the defendants
It appeared beyond question that defendant had given the plaintiff every opportunity to correct such defects as there were in the system as installed, but for some reason, not clearly apparent from the testimony, it failed to accomplish the purposes for which it was installed.
For plaintiff: Frank H. Beilin.
For defendant: Walling & Walling.
The testimony of the witness Dunn, who installed the system which was subsequently purchased by the defendant, is that upon his visit to the house the motor and pump were in operation but were producing no water. In addition to other facts, this seems to the Court to be a sufficient reason for the removal of the system and refusal to pay therefor.
As to the purchase price of the new motor, the evidence presented was snf flcient to justify the jury in refusing to charge the defendant for the same, in view of the fact that witnesses for the defendant testified that there was no fault or irregularity in the electric power supply.
Motion for new trial denied.